              Case 19-69913-pmb                      Doc 1             Filed 12/12/19 Entered 12/12/19 10:23:30                                Desc
                                                                      Petition Page 1 of 62
 Fill in this information to identify your case:
                                                                                                    S                 . 1,1_0
                                                                                                                      rflC
 United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA                            .H.ORTtIFRN D1`6 t
                                                                                                        OF GEORGIA


                                                                                                                        ITIO :        2?
 Case number (If known):                                          Chapter you are filing under:   2019 DEC     12
                                                                  sol Chapter 7
                                                                  O Chapter 11                            EITd1.1A IHOMAS


   12-69 91
                                                                                                             CLERK
                                                                  O Chapter 12                                    •                        Check if this is an
                                                                  O Chapter 13
                                                                                                                       CtERIC              amended filing


Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:     Identify Yourself

                                     About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your
   government-issued picture
                                     INDIA
                                     First name                                                          First name
   identification (for example,
   your driver's license or
   passport).                        Middle name                                                         Middle name

   Bring your picture                FOXWORTH
   identification to your meeting    Last name                                                           Last name
   with the trustee.
                                     Suffix (Sr., Jr., II, Ill)                                          Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8           First name                                                          First name
   years
   Include your married or           Middle name                                                         Middle name
   maiden names.
                                     Last name                                                           Last name


                                     First name                                                          First name

                                     Middle name                                                         Middle name


                                     Last name                                                           Last name




3. Only the last 4 digits of
                                     xxx      — xx —              9     5      0      8                  XXX      — XX —
   your Social Security
   number or federal                 OR                                                                  OR
   Individual Taxpayer
   Identification number             9 xx — xx —                                                         9 xx — xx —
   (ITIN)

Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 1
             Case 19-69913-pmb                        Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                                   Desc
                                                                 Petition Page 2 of 62
Debtor 1    INDIA FOXWORTH                                                                          Case number (if known)
             First Name   Middle Name               Last Name




                                        About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                         Wl I have not used any business names or EINs.                    U I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                     Business name
    Include trade names and
    doing business as names             Business name                                                     Business name



                                        EIN                                                               EIN


                                        EIN                                                               EIN




5. Where you live                                                                                          If Debtor 2 lives at a different address:



                                        2250 OAK ROAD
                                        Number Street                                                     Number          Street


                                        UNIT 893


                                        SNELLVILLE                            GA        30078
                                        City                                  State    ZIP Code            City                                 State     ZIP Code

                                        GWINNETT COUNTY
                                        County                                                             County

                                        If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                        any notices to this mailing address.



                                        Number         Street                                              Number         Street


                                        P.O. Box                                                           P.O. Box


                                        City                                  State    ZIP Code            City                                  State    ZIP Code




6. Why you are choosing                 Check one:                                                         Check one:
   this district to file for
                                        lid Over the last 180 days before filing this petition, I          U Over the last 180 days before filing this petition, I
   bankruptcy
                                            have lived in this district longer than in any other             have lived in this district longer than in any other
                                            district.                                                        district.

                                        U I have another reason. Explain.                                  U I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                       page 2
             Case 19-69913-pmb                       Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                                    Desc
                                                                Petition Page 3 of 62
Debtor 1     INDIA FOXWORTH                                                                      Case number or known)
            First Name   Middle Name               Last Name




Part 2:    Tell the Court About Your Bankruptcy Case


7. The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
   Bankruptcy Code you                 for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
                                       O Chapter 7
   under
                                       •     Chapter 11

                                       •     Chapter 12

                                       •     Chapter 13


8. How you will pay the fee            U I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                         local court for more details about how you may pay. Typically, if you are paying the fee
                                         yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                         submitting your payment on your behalf, your attorney may pay with a credit card or check
                                         with a pre-printed address.

                                       •     I need to pay the fee in installments. If you choose this option, sign and attach the Application
                                             for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                       10 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                          By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                          less than 150% of the official poverty line that applies to your family size and you are unable to
                                          pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                          Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9. Have you filed for                         N
   bankruptcy within the
   last 8 years?                           U Yes. District                               When                       Case number
                                                                                                MM/ DD / YYYY
                                                    District                            When                        Case number
                                                                                                MM / DD / YYYY
                                                    District                            When                        Case number
                                                                                                MM/ DD / YYYY


io. Are any bankruptcy                     O No
    cases pending or being
    filed by a spouse who is           U Yes. Debtor                                                                 Relationship to you
    not filing this case with                      District                             When                         Case number, if known
    you, or by a business                                                                       MM/DD / YYYY
    partner, or by an
    affiliate?
                                                    Debtor                                                           Relationship to you
                                                   District                             When                         Case number, if known
                                                                                                MM / DD / YYYY


II. Do you rent your                       U No. Go to line 12.
    residence?                             0 Yes. Has your landlord obtained an eviction judgment against you?

                                                    0 No. Go to line 12.
                                                    Li Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                       part of this bankruptcy petition.




Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
              Case 19-69913-pmb                          Doc 1        Filed 12/12/19 Entered 12/12/19 10:23:30                               Desc
                                                                     Petition Page 4 of 62
Debtor 1      INDIA FOXWORTH                                                                            Case number Of known)
              First Name        Middle Name            Last Name




Part 3:    Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                 al No. Go to Part 4.
    of any full- or part-time
    business?                                 O Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                      Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
                                                      Number       Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.
                                                       City                                                     State           ZIP Code


                                                      Check the appropriate box to describe your business:
                                                      O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      O Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      O None of the above


13. Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?
                                              0 No.   I am not filing under Chapter 11.
    For a definition of small
    business debtor, see                      0 No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(51D).                             the Bankruptcy Code.

                                              0 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                      Bankruptcy Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                    al No
    property that poses or is
    alleged to pose a threat                  0 Yes. What is the hazard??
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                        If immediate attention is needed, why is it needed?
    immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?
                                                        Where is the property??
                                                                                  Number       Street




                                                                                 City                                               State   ZIP Code


Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
              Case 19-69913-pmb                       Doc 1        Filed 12/12/19 Entered 12/12/19 10:23:30                                      Desc
                                                                  Petition Page 5 of 62
Debtor 1      INDIA FOXWORTH                                                                            Case number (if known)
              First Name     Middle Name            Last Name




Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                  You must check one:                                                 You must check one:
    counseling.
                                           121 I received a briefing from an approved credit                   O I received a briefing from an approved credit
                                               counseling agency within the 180 days before I                    counseling agency within the 180 days before I
    The law requires that you                  filed this bankruptcy petition, and I received a                  filed this bankruptcy petition, and I received a
    receive a briefing about credit            certificate of completion.                                        certificate of completion.
    counseling before you file for
                                               Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
    bankruptcy. You must
                                               plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you              O I received a briefing from an approved credit                     O I received a briefing from an approved credit
    cannot do so, you are not                counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    eligible to file.                        filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                             certificate of completion.                                          certificate of completion.
    If you file anyway, the court            Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you               you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
    will lose whatever filing fee            plan, if any.                                                       plan, if any.
    you paid, and your creditors
    can begin collection activities        O I certify that I asked for credit counseling                       O I certify that I asked for credit counseling
    again.                                   services from an approved agency, but was                            services from an approved agency, but was
                                             unable to obtain those services during the 7                         unable to obtain those services during the 7
                                             days after I made my request, and exigent                            days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                             of the requirement.                                                  of the requirement
                                              To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                              required you to file this case.                                       required you to file this case.
                                              Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                 If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                         You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                              may be dismissed.                                                     may be dismissed.
                                              Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                              days.                                                                 days.

                                           O I am not required to receive a briefing about                      O I am not required to receive a briefing about
                                             credit counseling because of:                                        credit counseling because of:

                                               O Incapacity.     I have a mental illness or a mental                O Incapacity.      I have a mental illness or a mental
                                                                 deficiency that makes me                                              deficiency that makes me
                                                                 incapable of realizing or making                                      incapable of realizing or making
                                                                 rational decisions about finances.                                    rational decisions about finances.
                                               O Disability.     My physical disability causes me                   U Disability.      My physical disability causes me
                                                                 to be unable to participate in a                                      to be unable to participate in a
                                                                 briefing in person, by phone, or                                      briefing in person, by phone, or
                                                                 through the internet, even after I                                    through the internet, even after I
                                                                 reasonably tried to do so.                                            reasonably tried to do so.
                                               O Active duty. I am currently on active military                     CI Active duty.    I am currently on active military
                                                              duty in a military combat zone.                                          duty in a military combat zone.
                                              If you believe you are not required to receive a                      If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                     briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.                motion for waiver of credit counseling with the court.




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
             Case 19-69913-pmb                      Doc 1         Filed 12/12/19 Entered 12/12/19 10:23:30                                Desc
                                                                 Petition Page 6 of 62
Debtor 1      INDIA FOXWORTH                                                                      Case number (if known)
             First Name   Middle Name             Last Name




Part 6:    Answer These Questions for Reporting Purposes

                                        16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                    as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                             U No. Go to line 16b.
                                             0 Yes. Go to line 17.
                                        16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                             U No. Go to line 16c.
                                             U Yes. Go to line 17.

                                        16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                          U No. I am not filing under Chapter 7.

    Do you estimate that after O Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                      O No
    administrative expenses
    are paid that funds will be       U Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                    1-49
    you estimate that you                    50-99
    owe?                                     100-199
                                             200-999

19. How much do you                     çd   $0-$50,000
    estimate your assets to             •    $50,001-$100,000
    be worth?                           •    $100,001-$500,000
                                        •    $500,001-$1 million

zo. How much do you                     •    $0-$50,000
    estimate your liabilities           Ld   $50,001-$100,000
    to be?                                   $100,001-$500,000
                                        •    $500,001-$1 million
r=1        Sign Below

                                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                 correct.
                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of
                                        title 11, United States Code. I understand the relief available under each chapter 7, and I choose to proceed under
                                        Chapter 7.
                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                        this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                        I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                        I understand m king a fals atennent, concealing property, or obtaining money or property by fraud in connection
                                        with a bankr • y case c result in fin    to $250,000, or imprisonment for up to 20 years, or both.
                                        18 U.S.C.     .2,1-41 519, and



                                             Signature of De                                               Signature of Debtor 2

                                             Executed on                                                   Executed on
                                                              MM I DD / Y                                                  MM / DD    / YYYY


Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
             Case 19-69913-pmb                      Doc 1        Filed 12/12/19 Entered 12/12/19 10:23:30                        Desc
                                                                Petition Page 7 of 62
Debtor 1     INDIA FOXWORTH                                                                 Case number (if known)
             First Name   Middle Name           Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        CI No
                                        •     Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        •     No
                                        Ul Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        Va No
                                        U Yes. Name of Person
                                               Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understoodj s notice, and I am aware that filing a bankruptcy case without an
                                        attorney    y cause me Jose my right       property if I do not properly handle the case.




                                            Signature of Debtor 1                                      Signature of Debtor 2

                                        Date                         1q /                              Date
                                                            MM / D       / YYYY                                        MM/ DD / YYYY

                                        Contact phone 4049449647                                       Contact phone

                                        Cell phone          4049449647                                 Cell phone

                                        Email address MSINDIAFOXWORTH@YAHOO.COM                        Email address



Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                              page 8
                    Case 19-69913-pmb                      Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30                          Desc
                                                                   Petition Page 8 of 62
  Fill in this information to identify your case:


  Debtor 1          INDIA FOXWORTH
                        First Name              Middle Name              Last Name

  Debtor 2
  (Spouse, if filing) First Name                 Middle Name             Last Name


  United States Bankruptcy Court for the:     NORTHERN DISTRICT OF GEORGIA

  Case number
  (II known)                                                                                                                          0   Check if this is an
                                                                                                                                          amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    04/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


  Part 1:         Give Details About Your Marital Status and Where You Lived Before


  1. What Is your current marital status?

        CI Married
        gi Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?

       U No
       •      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

               Debtor 1:                                           Dates Debtor 1      Debtor 2:                                            Dates Debtor 2
                                                                   lived there                                                              lived there


                                                                                       CI Same as Debtor 1                                 0 Same as Debtor 1
                 3714 RIVER RIDGE COURT                            From    2015                                                                From
                Number               Street                                               Number Street
                                                                   To      2018                                                                To



                 DECATUR                      GA       30034
                 City                          State ZIP Code                             City                     State ZIP Code

                                                                                       0 Same as Debtor 1                                  0   Same as Debtor 1


                                                                   From                                                                        From
                 Number              Street                                                Number Street
                                                                    To                                                                         To




                 City                          State ZIP Code                              City                    State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community properly
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        ki No
           O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




   Part 2: Explain the Sources of Your Income

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 1
                 Case 19-69913-pmb                       Doc 1         Filed 12/12/19 Entered 12/12/19 10:23:30                                 Desc
                                                                      Petition Page 9 of 62
Debtor 1         INDIA FOXWORTH                                                                         Case number ( if known)
                First Name      Middle Name           Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     LI No
           Yes. Fill in the details.




                                                             Sources of income           Gross income              Sources of income           Gross Income
                                                             Check all that apply.       (before deductions and    Check all that apply.       (before deductions and
                                                                                         exclusions)                                           exclusions)

                                                             U Wages, commissions,                                 U Wages, commissions,
            From January 1 of current year until
                                                               bonuses, tips
                                                                                                       11000         bonuses, tips
            the date you filed for bankruptcy:
                                                             2    Operating a business                             U Operating a business


                                                             U Wages, commissions,                                  U Wages, commissions,
            For last calendar year:                                                                    14312          bonuses, tips
                                                               bonuses, tips
            (January Ito December 31,          2018           2   Operating a business                              U Operating a business
                                              YYYY


                                                             U Wages, commissions,                                  U Wages, commissions,
            For the calendar year before that:                                                                        bonuses, tips
                                                               bonuses, tips                           14296
            (January 1 to December 31, 2017                  121 Operating a business                               U   Operating a business
                                              YYYY




  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      U    No
           Yes. Fill in the details.



                                                              Sources of income          Gross income from           Sources of income         Gross income from
                                                              Describe below.            each source                 Describe below.           each source
                                                                                         (before deductions and                                (before deductions and
                                                                                         exclusions)                                           exclusions)



             From January 1 of current year until            SNAP                                   6068.00
             the date you filed for bankruptcy:                   ANTHONY                $          2400.00
                                                             FAMILY SUPPORT              $          8100.00


             For last calendar year:                         SNAP                                   5040.00

             (January"! to December 31 2018 )
                                               YYYY




             For the calendar year before that:              SNAP                                   6048.00
             (January 1 to December 31, 2017 )
                                               YYYY




 Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
               Case 19-69913-pmb                            Doc 1          Filed 12/12/19 Entered 12/12/19 10:23:30                     Desc
                                                                          Petition Page 10 of 62
Debtor 1       INDIA FOXWORTH                                                                        Case number (if known)
               First Name       Middle Name               Last Name




 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     U No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
           "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               U No. Go to line 7.

               U Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                      total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                      child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

               U Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                      creditor. Do not include payments for domestic support obligations, such as child support and
                      alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                            Dates of   Total amount paid         Amount you still owe   Was this payment for...
                                                                            payment


                                                                                                                                        U Mortgage
                       Creditors Name
                                                                                                                                        U Car

                       Number    Street                                                                                                 U Credit card
                                                                                                                                        U Loan repayment
                                                                                                                                        U Suppliers or vendors

                       City                   State            ZIP Code
                                                                                                                                        U Other



                                                                                                                                        U Mortgage
                       Creditor's Name
                                                                                                                                        U Car
                                                                                                                                        U Credit card
                       Number    Street
                                                                                                                                        U Loan repayment
                                                                                                                                        U Suppliers or vendors
                                                                                                                                        U Other
                       City                   State            ZIP Code




                                                                                                                                        U Mortgage
                       Creditors Name
                                                                                                                                        U Car

                                 Street
                                                                                                                                        U Credit card
                       Number
                                                                                                                                        U Loan repayment
                                                                                                                                        U Suppliers or vendors
                                                                                                                                        U Other
                       City                   State            ZIP Code




 Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 3
                  Case 19-69913-pmb                     Doc 1     Filed 12/12/19 Entered 12/12/19 10:23:30                                 Desc
                                                                 Petition Page 11 of 62
Debtor 1          INDIA FOXWORTH                                                                 Case number (if known)
              First Name       Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     It No
     U Yes. List all payments to an insider.
                                                                   Dates of      Total amount       Amount you still      Reason for this payment
                                                                   payment       paid               owe


           Insiders Name



           Number    Street




           City                              State   ZIP Code




           Insider's Name


           Number     Street




           City                              State   ZIP Code



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

      Ei No
      U Yes. List all payments that benefited an insider.
                                                                   Dates of       Total amount       Amount you still     Reason for this payment
                                                                   payment        paid               owe                  Include creditor's name


           Insiders Name



           Number     Street




           City                              State    ZIP Code




           Insiders Name



           Number     Street




           City                              State    ZIP Code




 Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
                 Case 19-69913-pmb                         Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                                 Desc
                                                                      Petition Page 12 of 62
Debtor 1         INDIA FOXWORTH                                                                           Case number Of known)
                First Name         Middle Name           Last Name




  Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     21 No
     0     Yes. Fill in the details.
                                                                Nature of the case                  Court or agency                                  Status of the case


            Case title                                                                             Court Name
                                                                                                                                                     O   Pending

                                                                                                                                                     D   On appeal

                                                                                                   Number     Street                                 0   Concluded

            Case number
                                                                                                   City                    State   ZIP Code




            Case title                                                                             Court Name
                                                                                                                                                     0   Pending

                                                                                                                                                     O   On appeal

                                                                                                   Number     Street                                 0   Concluded

            Case number
                                                                                                   City                    State   ZIP Code



  10.Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      0    No. Go to line 11.
      Rf Yes. Fill in the information below.

                                                                          Describe the property                                     Date        Value of the property

                                                                         CAR
                 PEOPLES FINANCIAL
                 Creditor's Name
                                                                                                                                    6/1 5/1 9    $            10000

                  3659 LAWRENCEVILLE HIGHWAY
                 Number      Street                                       Explain what happened

                                                                          RI Property was repossessed.
                                                                          CI   Property was foreclosed.

                  LAWRENCEVILLE GA                         30044          0    Property was garnished.
                 City                            State   ZIP Code         0    Property was attached, seized, or levied.

                                                                          Describe the property                                     Date         Value of the propert)




                  Creditors Name



                  Number     Street
                                                                          Explain what happened

                                                                          CI   Property was repossessed.
                                                                          0    Property was foreclosed.

                                                 State   ZIP Code
                                                                          0    Property was garnished.
                  City
                                                                          CI   Property was attached, seized, or levied.




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
                   Case 19-69913-pmb                         Doc 1          Filed 12/12/19 Entered 12/12/19 10:23:30                               Desc
                                                                           Petition Page 13 of 62
Debtor 1          INDIA FOXWORTH                                                                         Case number (if known)
                  First Name     Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     El No
     U Yes. Fill in the details.

                                                                 Describe the action the creditor took                            Date action      Amount
                                                                                                                                  was taken
           Creditors Name



           Number      Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX-


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     121 No
     U Yes

I=                List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
      U Yes. Fill in the details for each gift.


             Gifts with a total value of more than $600              Describe the gifts                                           Dates you gave         Value
             per person                                                                                                           the gifts




           Person to Whom You Gave the Gift




           Number       Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600                Describe the gifts                                           Dates you gave     Value
           per person                                                                                                             the gifts


                                                                                                                                                     $
           Person to Whom You Gave the Gift




           Number       Street



           City                           State   ZIP Code


           Person's relationship to you


 Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
                    Case 19-69913-pmb                        Doc 1      Filed 12/12/19 Entered 12/12/19 10:23:30                                     Desc
                                                                       Petition Page 14 of 62
Debtor 1            INDIA FOXWORTH                                                                          Case number (if known)
                    First Name      Middle Name          Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     121 No
     O Yes. Fill in the details for each gift or contribution.


            Gifts or contributions to charities                 Describe what you contributed                                         Date you          Value
            that total more than $600                                                                                                 contributed




           Charity's Name




           Number        Street



           City            State      ZIP Code




  Part 6:            List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     if No
     O Yes. Fill in the details.


            Describe the property you lost and                   Describe any insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                     loss              lost
                                                                 include the amount that insurance has paid. List pending insurance
                                                                 claims on line 33 of Schedule NB: Property.




  Part 7:         List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
     •     Yes. Fill in the details.

                                                                 Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                      transfer was
            Person Who Was Paid                                                                                                       made


             Number        Street




             City                        State    ZIP Code


            Email or website address

            Person Who Made the Payment, if Not You


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
                   Case 19-69913-pmb                          Doc 1        Filed 12/12/19 Entered 12/12/19 10:23:30                                  Desc
                                                                          Petition Page 15 of 62
Debtor 1           INDIA FOXWORTH                                                                            Case number (if known)
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred                 Date payment or     Amount of
                                                                                                                                      transfer was made   payment


           Person Who Was Paid



           Number        Street




           City                         State    ZIP Code




           Email or website address



           Person Who Made the Payment, if Not You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

           No
     U Yes. Fill in the details.

                                                                    Description and value of any property transferred                 Date payment or     Amount of payment
                                                                                                                                      transfer was
                                                                                                                                      made
            Person Who Was Paid



            Number        Street




            City                        State    ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement.
     Lif No
     U Yes. Fill in the details.

                                                                    Description and value of property        Describe any property or payments received      Date transfer
                                                                    transferred                              or debts paid in exchange                       was made

           Person Who Received Transfer



            Number        Street




           City                         State    ZIP Code


           Person's relationship to you


            Person Who Received Transfer



            Number        Street




            City                        State    ZIP Code

           Person's relationship to you

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
                    Case 19-69913-pmb                      Doc 1         Filed 12/12/19 Entered 12/12/19 10:23:30                                   Desc
                                                                        Petition Page 16 of 62
Debtor 1            INDIA FOXWORTH                                                                       Case number (if known)
                First Name        Middle Name          Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     gi No
     U Yes. Fill in the details.

                                                               Description and value of the property transferred                                           Date transfer
                                                                                                                                                           was made


           Name of trust




  Part 8: List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     121 No
     U Yes. Fill in the details.

                                                                   Last 4 digits of account number   Type of account or           Date account was       Last balance before
                                                                                                     instrument                   closed, sold, moved,   closing or transfer
                                                                                                                                  or transferred

            Name of Financial Institution
                                                                   XXXX—                             U Checking

                                                                                                     U Savings
            Number Street
                                                                                                     U Money market

                                                                                                        Brokerage
            City                       State    ZIP Code                                             U Other


                                                                                                     U Checking
            Name of Financial institution
                                                                                                     U Savings

            Number Street                                                                            U Money market

                                                                                                     U Brokerage

                                                                                                     U Other
            City                       State    ZIP Code

  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash, or other valuables?
      Lif No
      U Yes. Fill in the details.
                                                                   Who else had access to It?                   Describe the contents                           Do you still
                                                                                                                                                                have it?

                                                                                                                                                                U No
             Name of Financial Institution                                                                                                                      U Yes
                                                               Name


            Number Street                                      Number Street


                                                               City          State     ZIP Code
             City                       State   ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 9
                   Case 19-69913-pmb                          Doc 1         Filed 12/12/19 Entered 12/12/19 10:23:30                                  Desc
                                                                           Petition Page 17 of 62
Debtor 1           INDIA FOXWORTH                                                                                       Case number (if known)
                   First Name      Middle Name              Last Name




22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
      El No
      U Yes. Fill in the details.
                                                                   Who else has or had access to it?                          Describe the contents              Do you still
                                                                                                                                                                 have it?

                                                                                                                                                                  U No
           Name of Storage Facility                                Name                                                                                           U Yes

           Number         Street                                    Number    Street


                                                                    City State ZIP Code

            City                        State    ZIP Code



                     Identify Property You Hold or Control for Someone Else

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
       Ef No
       U Yes. Fill in the details.
                                                                   Where is the property?                                     Describe the property          Value


            Owner's Name                                                                                                                                     $

                                                                  Number     Street
            Number        Street




                                                                  City                             State     ZIP Code
            City                        State     ZIP Code


                      Give Details About Environmental information

  For the purpose of Part 10, the following definitions apply:
  •    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  •    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.
  s Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
    substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       Ei No
       U Yes. Fill in the details.
                                                                   Governmental unit                             Environmental law, if you know it       Date of notice



           Name of site                                           Governmental unit


           Number       Street                                    Number     Street


                                                                  City                    State   ZIP Code



           City                        State     ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 10
                   Case 19-69913-pmb                       Doc 1           Filed 12/12/19 Entered 12/12/19 10:23:30                                            Desc
                                                                          Petition Page 18 of 62
Debtor 1         INDIA FOXWORTH                                                                                     Case number (if known)
                 First Name       Middle Name          Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

          ' No
     U Yes. Fill in the details.
                                                              Governmental unit                                 Environmental law, if you know it                    Date of notice



            Name of site                                     Governmental unit


            Number      Street                               Number       Street



                                                             City                    State    ZIP Code


            City                       State    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     El No
     U Yes. Fill in the details.
                                                                                                                                                                       Status of the
                                                                   Court or agency                                   Nature of the case                                case

           Case title
                                                                                                                                                                       U Pending
                                                                   Court Name
                                                                                                                                                                       U On appeal
                                                                   Number   Street                                                                                     U Concluded


           Case number                                             City                      State   ZIP Code



  Part 11:          Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
         U A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
         U A member of a limited liability company (LLC) or limited liability partnership (LLP)
           U A partner in a partnership
           U An officer, director, or managing executive of a corporation
           U An owner of at least 5% of the voting or equity securities of a corporation

      • No. None of the above applies. Go to Part 12.
      U Yes. Check all that apply above and fill in the details below for each business.
                                                    Describe the nature of the business                                              Employer Identification number
                                                                                                                                     Do not include Social Security number or ITIN.
             Business Name

                                                                                                                                     EIN:
             Number      Street
                                                                   Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                      From               To
             City                       State   ZIP Code
                                                                   Describe the nature of the business                                Employer Identification number
                                                                                                                                      Do not Include Social Security number or ITIN.
             Business Name

                                                                                                                                      EIN:
             Number      Street
                                                                   Name of accountant or bookkeeper                                   Dates business existed


                                                                                                                                      From               To
             City                       State   ZIP Code


 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page   11
                     Case 19-69913-pmb                    Doc 1         Filed 12/12/19 Entered 12/12/19 10:23:30                                     Desc
                                                                       Petition Page 19 of 62
Debtor 1          INDIA FOXWORTH                                                                           Case number (if known)
                  First Name   Middle Name            Last Name



                                                                                                                           Employer Identification number
                                                              Describe the nature of the business
                                                                                                                           Do not include Social Security number or ITIN.
              Business Name
                                                                                                                            EIN:

              Number Street                                       Name of accountant or bookkeeper                          Dates business existed



                                                                                                                            From               To
              City                  State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

             No
     U       Yes. Fill in the details below.

                                                                  Date issued



              Name                                                MM / DD / YYYY


              Number Street




              City                   State     ZIP Code




  Part 12:           Sign Below


         I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
         answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
         in connection with a bankru cy case can reflst    fines up to $250,000, or imprisonment for up to 20 years, or both.
         18 U.S.C. §l52, 1341, 151 and 3571.




              Signature of Debto                                                   Signature of Debtor 2


              Date                                                                 Date

         Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)7

         (if No
         U     Yes



         Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
         •    No
         U Yes. Name of person                                                                                     . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                     Declaration, and Signature (Official Form 119).




 Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 12
                      Case 19-69913-pmb                        Doc 1        Filed 12/12/19 Entered 12/12/19 10:23:30                           Desc
                                                                           Petition Page 20 of 62
Fill in this information to identify your case and this filing:


Debtor 1          INDIA FOXWORTH
                     First Name                  Middle Name                  Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name                  Last Name

                                              NORTHERN DISTRICT OF GEORGIA
United States Bankruptcy Court for the:

Case number
                                                                                                                                              U Check if this is an
                                                                                                                                                amended filing

Official Form 106A/B

Schedule A/B: Property                                                                                                                                        12/15

 In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
 category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
 responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

          No. Go to Part 2.
     0    Yes. Where is the property?
                                                                     What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put
                                                                       •     Single-family home                          the amount of any secured claims on Schedule D:
                                                                                                                         Creditors Who Have Claims Secured by Property.
                                                                       0    Duplex or multi-unit building
              Street address, if available, or other description
                                                                       0    Condominium or cooperative                   Current value of the     Current value of the
                                                                       O Manufactured or mobile home                     entire property?         portion you own?
                                                                       1:1 Land
                                                                       U Investment property
                                                                       CI    Timeshare                                   Describe the nature of your ownership
              City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                       0     Other                                       the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.
                                                                            Debtor 1 only
              County                                                   U Debtor 2 only
                                                                                                                         U Check if this is community property
                                                                       0 Debtor 1 and Debtor 2 only
                                                                                                                             (see instructions)
                                                                       0 At least one of the debtors and another
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
     If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put
                                                                     O Single-family home                                the amount of any secured claims on Schedule D:
                                                                                                                         Creditors Who Have Claims Secured by Property.
       1.2.                                                          0      Duplex or multi-unit building
               Street address, if available, or other description
                                                                     O Condominium or cooperative                        Current value of the      Current value of the
                                                                     O Manufactured or mobile home                       entire property?          portion you own?
                                                                     CI     Land
                                                                     O Investment property
                                                                                                                         Describe the nature of your ownership
                                               State      ZIP Code
                                                                     0      Timeshare
                                                                                                                         interest (such as fee simple, tenancy by
               City
                                                                     I—I
                                                                     -   Other                                           the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     U Debtor 1 only
               County
                                                                     0 Debtor 2 only
                                                                     0 Debtor 1 and Debtor 2 only                        U Check if this is community property
                                                                     U At least one of the debtors and another             (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


  Official Form 106A/B                                                 Schedule A/B: Property                                                              page 1
                  Case 19-69913-pmb                        Doc 1         Filed 12/12/19 Entered 12/12/19 10:23:30                              Desc
Debtor 1          INDIA FOXWORTH
                                 Middle Name            Last Name
                                                                        Petition Page 21 of 62
                                                                                            Case number (if known)
                  First Name




                                                                    What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
                                                                    U Single-family home
    1.3.                                                                                                              Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description       U    Duplex or multi-unit building
                                                                                                                      Current value of the      Current value of the
                                                                    U Condominium or cooperative
                                                                                                                      entire property?          portion you own?
                                                                    U Manufactured or mobile home
                                                                    U Land
                                                                    U Investment property
                                                                                                                      Describe the nature of your ownership
           City                            State      ZIP Code      U    Timeshare
                                                                                                                      interest (such as fee simple, tenancy by
                                                                    U Other                                           the entireties, or a life estate), if known.

                                                                    Who has an interest in the property? Check one.
                                                                    U Debtor 1 only
           County
                                                                    U Debtor 2 only
                                                                    U Debtor 1 and Debtor 2 only                      U Check if this is community property
                                                                                                                          (see instructions)
                                                                    U At least one of the debtors and another

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                               0.00
   you have attached for Part 1. Write that number here.




On           Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   LI No
   RI Yes

           Make:
                                         LINCOLN                    Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    3.1.
                                                                                                                      the amount of any secured claims on Schedule D:
                                         NAVIGATOR                  kl Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
           Model:
                                         2006
                                                                    U Debtor 2 only
           Year:                                                                                                      Current value of the      Current value of the
                                                                    U Debtor 1 and Debtor 2 only
                                         165000                                                                       entire property?          portion you own?
           Approximate mileage:                                     U At least one of the debtors and another
           Other information:                                                                                                       1256.00      $            1256.00
                                                                     U Check if this is community property (see
             POOR CONDITION
                                                                          instructions)



   If you own or have more than one, describe here:

           Make:                                                    Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
    3.2.
                                                                                                                       the amount of any secured claims on Schedule D:
                                                                     U Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
           Model:
                                                                     U Debtor 2 only
           Year:                                                                                                       Current value of the      Current value of the
                                                                     U Debtor 1 and Debtor 2 only
                                                                                                                       entire property?          portion you own?
           Approximate mileage:                                      U At least one of the debtors and another
           Other information:
                                                                     U Check if this is community property (see
                                                                          instructions)




 Official Form 106A/B                                                   Schedule A/B: Property                                                          page 2
                Case 19-69913-pmb                   Doc 1          Filed 12/12/19 Entered 12/12/19 10:23:30                            Desc
Debtor 1        INDIA FOXWORTH                                    Petition Page 22 of 62
                                                                                      Case number (if known)
                First Name       Middle Name      Last Name




           Make:                                              Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
   3.3.
                                                                                                                the amount of any secured claims on Schedule D:
           Model:
                                                              0 Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                                              CI Debtor 2 only
           Year:                                                                                                Current value of the      Current value of the
                                                              0 Debtor 1 and Debtor 2 only                      entire property?          portion you own?
           Approximate mileage:                               CI At least one of the debtors and another
           Other information:
                                                              LI Check if this is community property (see
                                                                  instructions)


           Make:                                              Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
   3.4.
                                                                                                                the amount of any secured claims on Schedule D:
           Model:
                                                              0 Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                                              CI Debtor 2 only
           Year:                                                                                                Current value of the      Current value of the
                                                              0 Debtor 1 and Debtor 2 only
                                                                                                                entire property?          portion you own? !
           Approximate mileage:                               CI At least one of the debtors and another
           Other information:
                                                              CI Check if this is community property (see
                                                                  instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   RI No
   0      Yes


            Make:                                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
   4.1.
                                                                                                                the amount of any secured claims on Schedule D:
            Model:
                                                              0 Debtor 1 only                                   Creditors Who Have Claims Secured by Properly.
                                                              CI Debtor 2 only
            Year:
                                                              CI Debtor 1 and Debtor 2 only                     Current value of the      Current value of the
            Other information:                                0 At least one of the debtors and another         entire property?          portion you own?


                                                              0   Check if this is community property (see
                                                                  instructions)



   If you own or have more than one, list here:

            Make:                                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    4.2.
                                                                                                                the amount of any secured claims on Schedule D:
            Model:
                                                              CI Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
                                                              0 Debtor 2 only
            Year:                                                                                               Current value of the      Current value of the
                                                              0 Debtor 1 and Debtor 2 only                      entire property?          portion you own?
            Other information:                                0 At least one of the debtors and another

                                                              CI Check if this is community property (see
                                                                  instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                  1256.00
   you have attached for Part 2. Write that number here                                                                            4




 Official Form 106A/B                                          Schedule A/B: Property                                                             page 3
               Case 19-69913-pmb                  Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                          Desc
Debtor 1       INDIA FOXWORTH                                Petition Page 23 of 62
                                                                                  Case number                (if known)
               First Name    Middle Name        Last Name




Part 3:    Describe Your Personal and Household Items

                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                             portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   U No
   O Yes. Describe           BED, BEDDING, CHAIRS, COOKING UTENSILS, COUCH, EATING                                                               500.00
                             UTENSILS, PICTURE FRAMES, AND TOWELS
7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   U No
   O Yes. Describe           COMPUTER, SMARTPHONE, AND TV                                                                                        400.00

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   O No
   U Yes. Describe                                                                                                                                   0.00

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
   O No
   U Yes. Describe                                                                                                                                   0.00

10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   O No
   U Yes. Describe                                                                                                                                   0.00

11. Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   U No
   O Yes. Describe            ALL CLOTHES AND FOOTWEAR                                                                                           150.00


12.Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   U No
   O Yes. Describe           BRACELET AND WATCHES                                                                                                 10.00

13.Non-farm animals
   Examples: Dogs, cats, birds, horses

   O No
   U Yes. Describe                                                                                                                                   0.00

14. Any other personal and household items you did not already list, including any health aids you did not list

   I21 No
   U Yes. Give specific
                                                                                                                                                     0.00
       information.

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                  1060.00
    for Part 3. Write that number here                                                                                    4


 Official Form 106A/B                                       Schedule MB: Property                                                           page 4
                Case 19-69913-pmb                   Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                              Desc
Debtor 1       INDIA FOXWORTH                                  Petition Page 24 of 62
                                                                                   Case number (if known)
               First Name   Middle Name           Last Name




Part 4:      Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                         Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured claims
                                                                                                                                    or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   U No
   VI Yes                                                                                                    Cash:                                    20.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.
   U No
   VI Yes                                                     Institution name:


                             17.1. Checking account:          BANK OF AMERICA                                                                          50.00
                             17.2. Checking account:          NAVY FEDERAL                                                                               0.00
                             17.3. Savings account:            BANK OF AMERICA                                                                           0.00
                             17.4. Savings account:           NAVY FEDERAL                                                                               0.00
                             17.5. Certificates of deposit:

                             17.6. Other financial account:

                             17.7. Other financial account:

                             17.8. Other financial account:

                             17.9. Other financial account:




18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   id No
   U Yes                      Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture

    •   No                   Name of entity:                                                                 % of ownership:
    U Yes. Give specific
      information about
      them




 Official Form 106A/B                                         Schedule MB: Property                                                               page 5
                    Case 19-69913-pmb                      Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                    Desc
  Debtor 1          INDIA FOXWORTH
                    First Name   Middle Name            Last Name
                                                                      Petition Page 25 of 62
                                                                                           Case number (if known)




, 20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

     •       No
     CI Yes. Give specific       Issuer name:
             information about
             them




  21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

     21 No
     O Yes. List each
       account separately.       Type of account:           Institution name:

                                 401(k) or similar plan:

                                 Pension plan:

                                 IRA:

                                 Retirement account:

                                  Keogh:

                                  Additional account:

                                 Additional account:



; 22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

     O No

     el Yes                                             Institution name or individual:

                                  Electric:             JACKSON ELECTRIC                                                                     200.00
                                  Gas:

                                  Heating oil:

                                  Security deposit on rental unit:   RENT PROGRESS                                                          3000.00
                                  Prepaid rent:

                                  Telephone:

                                  Water:

                                  Rented furniture:

                                  Other:



  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

     14 No

         •   Yes                   Issuer name and description:




   Official Form 106A/B                                              Schedule A/B: Property                                               page 6
               Case 19-69913-pmb                   Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                                   Desc
Debtor 1       INDIA FOXWORTH                                 Petition Page 26 of 62
                                                                                  Case number (if known)
              First Name    Middle Name          Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   21 No
   U Yes                             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   10 No
   U Yes. Give specific
     information about them....                                                                                                                           0.00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   la No
   U Yes. Give specific
     information about them....                                                                                                                           0.00

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   10 No
   U Yes. Give specific
     information about them....                                                                                                                            0.00

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
   U Yes. Give specific information                                                                                Federal:
          about them, including whether
          you already filed the returns                                                                            State:
          and the tax years.
                                                                                                                   Local:


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   121 No
   U Yes. Give specific information
                                                                                                                Alimony:
                                                                                                                Maintenance:
                                                                                                                Support:
                                                                                                                Divorce settlement:
                                                                                                                Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
    •   No
    U Yes. Give specific information
                                                                                                                                                             0.00


 Official Form 106A/B                                        Schedule NB: Property                                                                  page 7
                  Case 19-69913-pmb                      Doc 1        Filed 12/12/19 Entered 12/12/19 10:23:30                                         Desc
  Debtor 1        INDIA FOXWORTH
                  First Name     Middle Name           Last Name
                                                                     Petition Page 27 of 62
                                                                                         Case number (if known)




' 31. Interests in insurance policies
     Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter's insurance

     0   No
     U Yes. Name the insurance company            Company name:                                              Beneficiary:                             Surrender or refund value:
            of each policy and list its value....




  32. Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
     O No
     U Yes. Give specific information
                                                                                                                                                                           0.00

  33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
     O No
      U Yes. Describe each claim.
                                                                                                                                                                           0.00

  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
     O No
      U Yes. Describe each claim.
                                                                                                                                                                           0.00



  35.Any financial assets you did not already list

      O No
      U Yes. Give specific information                                                                                                                                     0.00


  36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here                                                                                                    4                         3270.00




  Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.


  37. Do you own or have any legal or equitable interest in any business-related property?
      O No. Go to Part 6.
      U Yes. Go to line 38.

                                                                                                                                                     Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                     or exemptions.

  38. Accounts receivable or commissions you already earned
      U No
      U Yes. Describe


  39. Office equipment, furnishings, and supplies
      Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      U No
      U Yes. Describe




   Official Form 106A/B                                            Schedule A/B: Property                                                                         page 8
               Case 19-69913-pmb                    Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30                       Desc
Debtor 1       INDIA FOXWORTH                               Petition Page 28 of 62
                                                                                Case number (If known)
              First Name    Middle Name        Last Name




40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   1:1 No
   CI   Yes. Describe



41.Inventory
       No
    O Yes. Describe



42. Interests in partnerships or joint ventures
   1:1 No
   O Yes. Describe         Name of entity:                                                               % of ownership:




43. Customer lists, mailing lists, or other compilations
    1:1 No
    CI Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
             U No
             O Yes. Describe



44. Any business-related property you did not already list
    O No
   O Yes. Give specific
     information




45.Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                        0
   for Part 5. Write that number here                                                                                 4


Part 6:      Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   lid No. Go to Part 7.
   O Yes. Go to line 47.
                                                                                                                           Current value of the
                                                                                                                           portion you own?
                                                                                                                           Do not deduct secured claims
                                                                                                                           or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish
   1-.3 No
    O Yes




 Official Form 106A/B                                      Schedule A/B: Property                                                       page 9
                  Case 19-69913-pmb                      Doc 1     Filed 12/12/19 Entered 12/12/19 10:23:30                           Desc
 Debtor 1        INDIA FOXWORTH                                   Petition Page 29 of 62
                                                                                      Case number of known)
                 First Name    Middle Name         Last Name




48. Crops—either growing or harvested

   U No
   U Yes. Give specific
     information

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    U No
      U Yes



50. Farm and fishing supplies, chemicals, and feed
      U No
      U Yes



51. Any farm- and commercial fishing-related property you did not already list
      U No
      U Yes. Give specific
        information.

 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                    0.00
     for Part 6. Write that number here




011             Describe All Property You Own or Have an Interest in That You Did Not List Above


 53. Do you have other property of any kind you did not already list?
      Examples: Season tickets country club membership

      kl No
      U Yes. Give specific
        information.




                                                                                                                              4                        0
 54. Add the dollar value of all of your entries from Part 7. Write that number here



I=1            List the Totals of Each Part of this Form


                                                                                                                                4    $          0.00
 55.Part 1: Total real estate, line 2

 56.Part 2: Total vehicles, line 5
                                                                                          1256.00

 57.Part 3: Total personal and household items, line 15
                                                                                          1060.00

 58.Part 4: Total financial assets, line 36
                                                                                          3270.00

 59.Part 5: Total business-related property, line 45
                                                                                               0

 60.Part 6: Total farm- and fishing-related property, line 52
                                                                                             0.00

 61.Part 7: Total other property not listed, line 54                        +$                 0

 62.Total personal property. Add lines 56 through 61.
                                                                                          5586.00   Copy personal property total 4   +$      5586.00


 63.Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                                                             5586.00



  Official Form 106A/B                                           Schedule A/B: Property                                                      page 10
                  Case 19-69913-pmb                           Doc 1     Filed 12/12/19 Entered 12/12/19 10:23:30                                     Desc
                                                                       Petition Page 30 of 62
 Fill in this information to identify your case:

 Debtor 1          INDIA FOXWORTH
                    First Name                      Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                     Middle Name              Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                                                        U Check if this is an
  (If known)
                                                                                                                                                      amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                           04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule NB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, If you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      O You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      O You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on              Current value of the     Amount of the exemption you claim         Specific laws that allow exemption
       Schedule A/B that lists this property                      portion you own
                                                                  Copy the value from      Check only one box for each exemption.
                                                                  Schedule NB

      Brief                                                                                                                         Ga. Code Ann. § 44-13-100 (a)(4)
                                  HOUSEHOLD GOODS                                 500.00      $           500.00
      description:
      Line from                                                                            O 100% of fair market value, up to
      Schedule NB:                6                                                          any applicable statutory limit


      Brief                                                                                               400.00
                                                                                                                                    Ga. Code Ann. § 44-13-100 (a)(4)
                                  ELECTRONICS                                     400.00      $
      description:
                                                                                           O 100% of fair market value, up to
      Line from               7
      Schedule NB:                                                                           any applicable statutory limit

      Brief                                                                       150.00                  150.00
                                                                                                                                    Ga. Code Ann. § 44-13-100 (a)(4)
                                  CLOTHES                                                      $
      description:
      Line from                                                                            CI 100% of fair market value, up to
      Schedule NB:                11                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

      Zi No
      O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           O      No
           O      Yes



Official Form 106C                                                Schedule C: The Property You Claim as Exempt                                                  page 1 of 9
               Case 19-69913-pmb                   Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                                       Desc
Debtor 1      INDIA FOXWORTH                                  Petition Page 31 of 62
                                                                                  Case number (if known)
              First Name          Middle Name   Last Name




  Part 2:    Additional Page

      Brief description of the property and line        Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
      on Schedule A/B that lists this property          portion you own
                                                        Copy the value from       Check only one box for each exemption
                                                        Schedule NB

      Brief                JEWELRY                                       10.00                       10.00                   Ga. Code Ann. § 44-13-100 (a)(6)
                                                                                         $
      description:
                                                                                  0 100% of fair market value, up to
      Line from            12                                                       any applicable statutory limit
      Schedule A/B:
      Brief                CASH                                          20.00                       20.00                   Ga. Code Ann. § 44-13-100 (a)(6)
                                                                                         $
      description:
                                                                                  O 100% of fair market value, up to
      Line from
      Schedule A/B:
                           16                                                       any applicable statutory limit


      Brief                AUTOMOBILE                                  1256.00                     1256.00                   Ga. Code Ann. § 44-13-100 (a)(3)
                                                                                   •     $
      description:
                                                                                   CI 100% of fair market value, up to
      Line from            3.1                                                        any applicable statutory limit
      Schedule NB:

      Brief                BANK OF AMERICA                               50.00                       50.00                   Ga. Code Ann. § 44-13-100 (a)(6)
      description:
                                                                                   0 100% of fair market value, up to
      Line from            17
                                                                                     any applicable statutory limit
      Schedule A/B:
      Brief                NAVY FEDERAL                                   0.00                        0.00                   Ga. Code Ann. § 44-13-100 (a)(6)
                                                                                   •     $
      description:
                                                                                   O 100% of fair market value, up to
      Line from
      Schedule A/B:
                           17                                                        any applicable statutory limit


      Brief                BANK OF AMERICA                                0.00                         0.00                  Ga. Code Ann. § 44-13-100 (a)(6)
      description:
                                                                                   0 100% of fair market value, up to
      Line from            17                                                        any applicable statutory limit
      Schedule A/B:

      Brief                NAVY FEDERAL                                    0.00                        0.00                  Ga. Code Ann. § 44-13-100 (a)(6)
                                                                                   •  $
      description:
                                                                                   CI 100% of fair market value, up to
      Line from            17                                                         any applicable statutory limit
      Schedule A/B:
      Brief                JACKSON ELECTRIC                             200.00                       200.00
                                                                                                                             Ga. Code Ann. § 44-13-100 (a)(6)
      description:
                                                                                       O 100% of fair market value, up to
      Line from
      Schedule NB:
                           22                                                            any applicable statutory limit


      Brief                RENT PROGRESS                                3000.00                     3000.00                   Ga. Code Ann. § 44-13-100 (a)(6)
      description:                                                                     • $
                                                                                       CI 100% of fair market value, up to
      Line from            22                                                             any applicable statutory limit
      Schedule A/B:

      Brief
      description:
                                                                                        Us
                                                                                       0 100% of fair market value, up to
      Line from
                                                                                         any applicable statutory limit
      Schedule NB:
       Brief
       description:                                                                     Us
                                                                                       U 100% of fair market value, up to
       Line from
                                                                                         any applicable statutory limit
       Schedule A/B:

       Brief
       description:                                                                    Us
                                                                                       0 100% of fair market value, up to
       Line from
                                                                                         any applicable statutory limit
       Schedule A/B:


                                                        Schedule C: The Property You Claim as Exempt                                                       page 2
 Official Form 106C
                    Case 19-69913-pmb                        Doc 1      Filed 12/12/19 Entered 12/12/19 10:23:30                                      Desc
                                                                       Petition Page 32 of 62
Fill in this information to identify your case:


Debtor 1          INDIA FOX WORTH
                                               Middle Name                   Last Name
Debtor 2
(Spouse, if filing) First Name                 Middle Name                   Last Name

United States Bankruptcy Court for the:    NORTHERN DISTRICT OF GEORGIA

Case number
(If known)                                                                                                                                                Check if this is an
                                                                                                                                                          amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
      21 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      L:1 Yes. Fill in all of the information below.


Part 1:        List All Secured Claims
                                                                                                                        Column A               Column B              Column C
78.List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                        Value of collateral   Unsecured
      for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.             Do not deduct the      that supports this    portion
      As much as possible, list the claims in alphabetical order according to the creditor's name.                      value of collateral.   claim                 If any

2.1
                                                         Describe the property that secures the claim:
      Creditor's Name

      Number            Street
                                                         As of the date you file, the claim is: Check all that apply.
                                                         O Contingent
                                                         •    Unliquidated
      City                        State   ZIP Code       O Disputed
  Who owes the debt? Check one.                          Nature of lien. Check all that apply.
  O Debtor 1 only                                        O An agreement you made (such as mortgage or secured
  O Debtor 2 only                                          car loan)
  C:1   Debtor 1 and Debtor 2 only                       O Statutory lien (such as tax lien, mechanic's lien)
  •     At least one of the debtors and another          O    Judgment lien from a lawsuit
                                                         CI   Other (including a right to offset)
  O Check If this claim relates to a
     community debt
  Date debt was incurred                                 Last 4 digits of account number
2.2
                                                         Describe the property that secures the claim:
      Creditors Name

      Number            Street
                                                         As of the date you file, the claim is: Check all that apply.
                                                         O Contingent
                                                         •    Unliquidated
      City                        State   ZIP Code       O Disputed
  Who owes the debt? Check one.                          Nature of lien. Check all that apply.
  LI    Debtor 1 only                                    CI   An agreement you made (such as mortgage or secured
  •     Debtor 2 only                                         car loan)
  O Debtor 1 and Debtor 2 only                           CI   Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another              CI   Judgment lien from a lawsuit
                                                         O Other (including a right to offset)
  O Check If this claim relates to a
     community debt
  Date debt was incurred                                 Last 4 digits of account number —
                                                                                   — — —
       Add the dollar value of your entries in Column A on this page. Write that number here:


 Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1
                     Case 19-69913-pmb                     Doc 1           Filed 12/12/19 Entered 12/12/19 10:23:30                                 Desc
 Fill in this information to identify your case:                          Petition Page 33 of 62

  Debtor 1           INDIA FOXWORTH
                      First Name                 Middle Name                  Last Name
  Debtor 2
  (Spouse, if filing) First Name                 Middle Name                  Last Name

  United States Bankruptcy Court for the:    NORTHERN DISTRICT OF GEORGIA
                                                                                                                                                   U Check if this is an
  Case number                                                                                                                                        amended filing
  (If known)


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:           List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
      0       No. Go to Part 2.
       Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                     Total claim   Priority       Nonpriority
                                                                                                                                                   amount         amount

2.1
                                                                      Last 4 digits of account number
          Priority Creditor's Name
                                                                      When was the debt incurred?
          Number          Street
                                                                      As of the date you file, the claim is: Check all that apply.
                                                                      U Contingent
          City                          State      ZIP Code
                                                                      1:1 Unliquidated
          Who incurred the debt? Check one.                           U Disputed
          O Debtor 1 only
          O Debtor 2 only                                             Type of PRIORITY unsecured claim:
          U Debtor 1 and Debtor 2 only                                U Domestic support obligations
          • At least one of the debtors and another                   U Taxes and certain other debts you owe the government
          •      Check if this claim is for a community debt          U Claims for death or personal injury while you were
                                                                        intoxicated
          Is the claim subject to offset?
          U No                                                        Ll Other. Specify
          O Yes
2.2                                                                   Last 4 digits of account number                                $
          Priority Creditor's Name
                                                                      When was the debt incurred?
          Number          Street
                                                                      As of the date you file, the claim is: Check all that apply.
                                                                      U Contingent
          City                           State     ZIP Code           • Unliquidated
                                                                      U Disputed
          Who incurred the debt? Check one.
          U Debtor 1 only
                                                                      Type of PRIORITY unsecured claim:
          O Debtor 2 only
                                                                      U Domestic support obligations
          CI Debtor 1 and Debtor 2 only
                                                                      •    Taxes and certain other debts you owe the government
          U At least one of the debtors and another
                                                                      U Claims for death or personal injury while you were
          U Check if this claim is for a community debt                 intoxicated
          Is the claim subject to offset?                             U Other. Specify
          U No
          U Yes


 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1
Debtor 1
                         CaseFOXWORTH
                         INDIA 19-69913-pmb                       Doc 1        Filed 12/12/19 Entered    12/12/19
                                                                                                  Case number (if known)
                                                                                                                         10:23:30                        Desc
                      First Name           Middle Name         Last Name      Petition Page 34 of 62
 Part 2:             List All of Your NONPRIORITY Unsecured Claims

    3. Do any creditors have nonpriority unsecured claims against you?
           D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           14I Yes

    4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
       nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
       included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
       claims fill out the Continuation Page of Part 2.

                                                                                                                                                                    Total claim

711         AFNI, INC.                                                                   Last 4 digits of account number      4144
            Nonpriority Creditor's Name
                                                                                                                                                               $         640.00
            PO BOX 3097
                                                                                         When was the debt Incurred?          9/8/17
            Number          Street
             BLOOMINGTON                                  IL                61702
            City                                          State            ZIP Code      As of the date you file, the claim Is: Check all that apply.

                                                                                         U Contingent
            Who incurred the debt? Check one.                                            •  Unliquidated
             • Debtor 1 only                                                             LI Disputed
             U Debtor 2 only
             • Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim:
             D At least one of the debtors and another                                   U Student loans
                                                                                         D Obligations arising out of a separation agreement or divorce
             U Check if this claim is for a community debt
                                                                                           that you did not report as priority claims
             Is the claim subject to offset?                                             U Debts to pension or profit-sharing plans, and other similar debts
             • No                                                                         4   Other. Specify   COLLECTION
             U Yes

L      ]     BANK OF AMERICA                                                             Last 4 digits of account number       3183                             $         572.00
     ..
             Nonpriority Creditor's Name                                                 When was the debt incurred?               28/I8
             POB 17054
             Number         Street
             WILMINGTON                                   DE                19884         As of the date you file, the claim Is: Check all that apply.
             City                                         State            ZIP Code
                                                                                          LI Contingent
             Who Incurred the debt? Check one.                                            •  Unliquidated
                                                                                          •  Disputed
             • Debtor 1 only
             LI Debtor 2 only
                                                                                          Type of NONPRIORITY unsecured claim:
             El Debtor 1 and Debtor 2 only
             U At least one of the debtors and another                                    U Student loans
                                                                                          D Obligations arising out of a separation agreement or divorce
             U Check if this claim is for a community debt                                  that you did not report as priority claims
             Is the claim subject to offset?                                              U Debts to pension or profit-sharing plans, and other similar debts

             Vi No
                                                                                          a Other. Specify CREDIT CARD

             U Yes

4.3
             CASCADE CAPITAL LLC                                                          Last 4 digits of account number      _UNKNOWN_                        $      11000.00
             Nonpriority Creditor's Name
                                                                                          When was the debt incurred?           2019
             1 CASCADE PLAZA 7TH FLOOR
             Number          Street
             AKRON                                         OH                44308
                                                                                          As of the date you file, the claim is: Check all that apply.
             City                                         State            ZIP Code
                                                                                          D Contingent
             Who incurred the debt? Check one.
                                                                                          ▪ Unliquidated
             Vir Debtor 1 only                                                            U Disputed
             U Debtor 2 only
             LI Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim:
             LI At least one of the debtors and another
                                                                                          •   Student loans
             U Check If this claim is for a community debt                                U Obligations arising out of a separation agreement or divorce
                                                                                            that you did not report as priority claims
             Is the claim subject to offset?
                                                                                          U Debts to pension or profit-sharing plans, and other similar debts
             Vi No
                                                                                              Other. Specify   AUTOMOBILE
             D Yes



                                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 3
Official Form 106E/F
Debtor 1
                   CaseFOXWORTH
                   INDIA 19-69913-pmb                      Doc 1      Filed 12/12/19 Entered    12/12/19 10:23:30
                                                                                         Case number (if known)
                                                                                                                                                    Desc
                   First Name      Middle Name       Last Name       Petition Page 35 of 62
 Part 2:       Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim


4.4
      ENHANCED RECOVERY CO L                                                       Last 4 digits of account number           6739                              $      64.00
      Nonpriority Creditors Name
                                                                                   When was the debt incurred?               2/15/16
      8014 BAYBERRY RD
      Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      JACKSONVILLE                                 FL             32256
      City                                         State         ZIP Code          El Contingent
                                                                                   •       Unliquidated
      Who incurred the debt? Check one.                                            El Disputed
      ca     Debtor 1 only
      O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                 El Student loans
      O At least one of the debtors and another                                    O       Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                   •       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              vf      Other. Specify   COLLECTION
      O No
      O Yes


4.5
       ERC
                                                                                   Last 4 digits of account number          _2147
                                                                                                                                -            _                 $ 970.35
      Nonpriority Creditors Name

       PO BOX 57610
                                                                                   When was the debt incurred?               11/1/19
      Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       JACKSONVILLE                                 FL             32241
      City                                         State         ZIP Code                  Contingent
                                                                                           Unliquidated
      Who Incurred the debt? Check one.                                                    Disputed
      VI Debtor 1 only
      El Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                     El Student loans
      O At least one of the debtors and another                                        U  Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       El Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  WI Other. Specify    COLLECTION
      O No
      O Yes

4.6                                                                                                                                                            $ 2375.00
       FEDLOAN SERVICING
                                                                                       Last 4 digits of account number       0006
      Nonpriority Creditors Name

       P.O. BOX 530210
                                                                                       When was the debt incurred?           9/9/15
      Number              Street
                                                                                       As of the date you file, the claim is: Check all that apply.
       ATLANTA                                      GA             30353-0210

      City                                         State         ZIP Code              O   Contingent
                                                                                       •   Unliquidated
      Who incurred the debt? Check one.                                                El Disputed
      VI Debtor 1 only
       O Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                        Student loans
      LI At least one of the debtors and another                                       U   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       CI Check if this claim is for a community debt
                                                                                       O   Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 El Other. Specify
      O No
       0     Yes




                                                           Schedule E/F: Creditors Who Have Unsecured Claims                                              page 4
Official Form 106E/F
                   CaseFOXWORTH
                  INDIA 19-69913-pmb                           Doc 1     Filed 12/12/19 Entered    12/12/19 10:23:30
                                                                                            Case number (if known)
                                                                                                                                                         Desc
Debtor 1
                  First Name         Middle Name         Last Name      Petition Page 36 of 62

 Part 2:       Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                              Total claim



4.7
                                                                                      Last 4 digits of account number              0002                              $ 9466.00
      FEDLOAN SERVICING
      Nonpriority Creditor's Name
                                                                                      When was the debt incurred?                  8/2/1 1
      P.O. BOX 530210
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
      ATLANTA                                          GA             30353-0210
      City                                             State         ZIP Code          U           Contingent
                                                                                       •           Unliquidated
      Who incurred the debt? Check one.                                                U           Disputed
      VI Debtor 1 only
      U Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                                 Student loans
      ▪      At least one of the debtors and another                                   • Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                       U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  ▪           Other. Specify
      O No
      U Yes


4.8
                                                                                       Last 4 digits of account number             0005                              $   1259.00
       FEDLOAN SERVICING
      Nonpriority Creditor's Name
                                                                                       When was the debt Incurred?                 9/9/1 5
          P.O. BOX 530210
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
          ATLANTA                                       GA             30353-0210
      City                                             State         ZIP Code              U       Contingent
                                                                                           •       Unliquidated
      Who incurred the debt? Check one.                                                    U       Disputed
      VI Debtor 1 only
       O Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                                 Student loans
      U At least one of the debtors and another                                            U Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                           U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                      U Other. Specify
       O No
       U Yes

797                                                                                                                                                                  $   1218.00
                                                                                           Last 4 digits of account number         0007
          FEDLOAN SERVICING
       Nonpriority Creditor's Name

          P.O. BOX 530210
                                                                                           When was the debt incurred?              9/1 9/1 6
       Number            Street
                                                                                           As of the date you file, the claim is: Check all that apply.
          ATLANTA                                        GA            30353-0210

       City                                             State        ZIP Code                      Contingent
                                                                                                   Unliquidated
       Who incurred the debt? Check one.                                                           Disputed
          cei Debtor 1 only
          U Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
          U Debtor 1 and Debtor 2 only                                                         WI Student loans
          U At least one of the debtors and another                                        U     Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
          U Check if this claim is for a community debt
                                                                                               U Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                      U    Other. Specify
          O No
          U Yes




                                                                                                                                                                page 4
Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims
Debtor 1
                    Case  19-69913-pmb
                    INDIA FOXWORTH                         Doc 1     Filed 12/12/19 Entered    12/12/19 10:23:30
                                                                                        Case number (if known)
                                                                                                                                              Desc
                    First Name      Middle Name      Last Name      Petition Page 37 of 62
 Part 2:           Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                  Total claim


4.10
        FEDLOAN SERVICING                                                          Last 4 digits of account number      0001                             $   3889.00
       Nonprionty Creditors Name

       P.O. BOX 530210
                                                                                   When was the debt incurred?          8/2/11
       Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       ATLANTA                                     GA             30353-0210
       City                                        State         ZIP Code          U       Contingent
                                                                                   •       Unliquidated
       Who Incurred the debt? Check one.                                           U       Disputed
       O Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                O       Student loans
       U At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             U       Other. Specify
              No
       U Yes


4.11
       FEDLOAN SERVICING                                                           Last 4 digits of account number      0004                             $   7418.00
       Nonpriority Creditors Name

       P.O. BOX 530210
                                                                                   When was the debt incurred?          10/28/14
       Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
        ATLANTA                                     GA            30353-0210
       City                                        State         ZIP Code          U       Contingent
                                                                                   •       Unliquidated
       Who incurred the debt? Check one.                                           U Disputed
       O Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                O       Student loans
       U At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             U       Other. Specify
       O No
       U Yes

4.12                                                                                                                                                     $   3802.00
        FEDLOAN SERVICING                                                          Last 4 digits of account number      0003
       Nonprionty Creditors Name
        P.O. BOX 530210
                                                                                   When was the debt incurred?           10/28/14
       Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
        ATLANTA                                     GA             30353-0210

       City                                        State         ZIP Code          U Contingent
                                                                                   •       Unliquidated
       Who incurred the debt? Check one.                                           U       Disputed
       O Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                    O   Student loans
       U At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 U   Other. Specify
       O No
       U Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
Debtor 1
                   Case  19-69913-pmb
                   INDIA FOXWORTH                               Doc 1     Filed 12/12/19 Entered    12/12/19 10:23:30
                                                                                             Case number (if known)
                                                                                                                                                        Desc
                   First Name        Middle Name          Last Name      Petition Page 38 of 62
 Part 2:         Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim


4.13
                                                                                                                                  0008
       FEDLOAN SERVICING                                                                Last 4 digits of account number
                                                                                                                                                                    $ 569.00
       Nonpriority Creditor's Name

       P.O. BOX 530210
                                                                                        When was the debt incurred?               9/19/16
       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
       ATLANTA                                          GA             30353-0210
       City                                             State         ZIP Code          O       Contingent
                                                                                        •       Unliquidated
       Who incurred the debt? Check one.                                                O       Disputed
       VI Debtor 1 only
       Ci Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only                                                WI Student loans
       0      At least one of the debtors and another                                   O       Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
       1p Check if this claim Is for a community debt
                                                                                        O       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  O       Other. Specify
       O No
       O Yes


4.14
        I.C. SYSTEM, INC                                                                Last 4 digits of account number           9650                              $ 256.00
       Nonpriority Creditor's Name

        PO BOX 64378
                                                                                        When was the debt incurred?               6/19/17
       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
        SAINT PAUL                                       MN            55164
       City                                             State         ZIP Code          O       Contingent
                                                                                        •       Unliquidated
       Who incurred the debt? Check one.                                                O       Disputed
       VI Debtor 1 only
       O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                     O       Student loans
       0      At least one of the debtors and another                                   O       Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                        CI      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  O       Other. Specify   COLLECTION
       O No
       O Yes

4.15                                                                                                                                                                $ 1799.00
        NATIONAL CREDIT SYSTEM                                                          Last 4 digits of account number           9983
       Nonpriority Creditor's Name

        3750 NATURALLY FRESH BLV
                                                                                        When was the debt incurred?               7/10/15
       Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
        ATLANTA                                          GA             30349

       City                                             State         ZIP Code              O   Contingent
                                                                                        •       Unliquidated
       Who incurred the debt? Check one.                                                O       Disputed
       VI Debtor 1 only
       O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                         O   Student loans
       O At least one of the debtors and another                                        •       Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                            O   Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                      •   Other. Specify   COLLECTION
       O No
       O Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              page 4
                        Case FOXWORTH
                        INDIA 19-69913-pmb                           Doc 1     Filed 12/12/19 Entered    12/12/19 10:23:30
                                                                                                  Case number vknown)
                                                                                                                                                                 Desc
Debtor 1
                       First Name        Middle Name           Last Name      Petition Page 39 of 62
 Part 2:             Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                      Total claim


4.16
        NAVY FEDERAL CR UNION                                                                Last 4 digits of account number              0515                               $   538.00
        Nonpriority Creditor's Name
                                                                                             When was the debt incurred?                  5/20/19
        PO BOX 3700
        Number               Street
                                                                                             As of the date you file, the claim is: Check all that apply.
        MERRIFIELD                                           VA             22119
        City                                                 State         ZIP Code          O           Contingent
                                                                                             •           Unliquidated
        Who incurred the debt? Check one.                                                    O           Disputed
        •         Debtor 1 only
        O Debtor 2 only                                                                      Type of NONPRIORITY unsecured claim:
        O Debtor 1 and Debtor 2 only                                                         CI          Student loans
        CI        At least one of the debtors and another                                    O           Obligations arising out of a separation agreement or divorce that
                                                                                                         you did not report as priority claims
        O Check if this claim is for a community debt
                                                                                             CI          Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                      vf          Other. Specify   CREDIT CARD
        O No
        O Yes


4.17
                                                                                             Last 4 digits of account number               UNKNOWN                           $ 14000.00
            PEOP
        Nonpriority Creditors Name

            3659 LAWRENCEVILLE HIGHWAY
                                                                                             When was the debt incurred?                   2019
        Number               Street
                                                                                             As of the date you file, the claim is: Check all that apply.
            LAWRENCEVILLE                                     GA             30044
        City                                                 State         ZIP Code          CI          Contingent
                                                                                                 •       Unliquidated
        Who incurred the debt? Check one.                                                        O       Disputed
        VI Debtor 1 only
            O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
            CI     Debtor 1 and Debtor 2 only                                                    O       Student loans
                   At least one of the debtors and another                                       O       Obligations arising out of a separation agreement or divorce that
                                                                                                         you did not report as priority claims
            O Check if this claim is for a community debt
                                                                                                 O       Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                          O       Other. Specify   AUTOMOBILE
            O No
            O Yes

 4.18                                                                                                                                                                        $   166.00
            SCANA ENERGY MARKETING
                                                                                                 Last 4 digits of account number 2031

            Nonpriority Creditors Name
            3344 PEACHTREE RD NE STE
                                                                                                 When was the debt incurred?               5/13/15
            Number            Street
                                                                                                 As of the date you file, the claim is: Check all that apply.
                ATLANTA                                        GA            30326

            City                                             State         ZIP Code                      Contingent
                                                                                                         Unliquidated
            Who incurred the debt? Check one.                                                            Disputed
            VI Debtor 1 only
            CI     Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
            O Debtor 1 and Debtor 2 only                                                         O       Student loans
            •      At least one of the debtors and another                                           O   Obligations arising out of a separation agreement or divorce that
                                                                                                         you did not report as priority claims
            CI     Check If this claim is for a community debt
                                                                                                     O   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                          •   Other. Specify   OTHER
            O No
            O Yes




                                                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 4
Official Form 106E/F
                   Case  19-69913-pmb
                   INDIA FOX WORTH                         Doc 1     Filed 12/12/19 Entered    12/12/19 10:23:30
                                                                                        Case number (If known)
                                                                                                                                                 Desc
Debtor 1
                   First Name        Middle Name     Last Name      Petition Page 40 of 62
 Part 2:       Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                      Total claim


4.19
       WEBBANK/FINGERHUT                                                           Last 4 digits of account number         7719                              $ 706.00
       Nonpriority Creditor's Name
       6250 RIDGEWOOD RD
                                                                                   When was the debt incurred?             5/2/19
       Number      Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       SAINT CLOUD                                  MN             56303
       City                                        State         ZIP Code          U Contingent
                                                                                   •       Unliquidated
       Who incurred the debt? Check one.                                           U Disputed
       O Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                U Student loans
       U At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             0       Other. Specify   CREDIT CARD
       •      No
       U Yes




                                                                                   Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?

       Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.

       City                                        State         ZIP Code          U Contingent
                                                                                   •       Unliquidated
       Who incurred the debt? Check one.                                           U Disputed
       U Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                U Student loans
       U At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             U Other. Specify
       U No
       U Yes



                                                                                   Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?

       Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.

       City                                        State         ZIP Code              U Contingent
                                                                                       •   Unliquidated
       Who Incurred the debt? Check one.                                           U Disputed
       U Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                U Student loans
       U At least one of the debtors and another                                       U Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
       U Check If this claim is for a community debt
                                                                                       U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 U Other. Specify
       U No
       U Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                            page 4
               Case  19-69913-pmb
               INDIA FOXWORTH                         Doc 1          Filed 12/12/19 Entered 12/12/19 10:23:30                           Desc
Debtor 1                                                                                 Case number (if known)
               First Name     Middle Name           Last Name       Petition Page 41 of 62
             List Others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line       of (Check one): 0      Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                                           Last 4 digits of account number

      City                                  State               ZIP Code

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                              O Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number —       —    —    —
      City                                  State               ZIP Code


                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                              O Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      Cit                                   State               ZIP Code

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                              •   Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      City                                  State               ZIP Code


                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                              U Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      City                                  State               ZIP Code

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one): U     Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                              U Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      City                                  State               ZIP Code                                       —   —    —    —

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one): U     Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                         U Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims


      City                                  State               ZIP Code
                                                                           Last 4 digits of account number —       —    —    —




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                          page 13
               Case 19-69913-pmb                       Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30                   Desc
Debtor 1       INDIA FOXWORTH                                                       Case number (if known)
               First Name      Middle Name        Last Name    Petition Page 42 of 62

Part 4:    Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                                6a.                        0.00
Total claims
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.                        0.00
                 6c. Claims for death or personal injury while you were
                     intoxicated                                                6c.                        0.00
                 6d. Other. Add all other priority unsecured claims.
                      Write that amount here.                                   6d.   + $                  0.00


                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                                           0.00


                                                                                       Total claim


                 6f. Student loans                                              6f.
                                                                                                     29996.00
Total claims
from Part 2
                 6g. Obligations arising out of a separation agreement
                       or divorce that you did not report as priority
                       claims                                                   6g.     $                  0.00

                 6h. Debts to pension or profit-sharing plans, and other
                      similar debts                                             6h.                        0.00


                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    61.     $            30711.35


                 6j. Total. Add lines 6f through 6i.                            6j.
                                                                                                     60707.35




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                            page 14
                      Case 19-69913-pmb              Doc 1     Filed 12/12/19 Entered 12/12/19 10:23:30                                 Desc
                                                              Petition Page 43 of 62
 Fill in this information to identify your case:


 Debtor               INDIA FOX WORTH
                      First Name           Middle Name              Last Name

 Debtor 2
 (Spouse If filing)   First Name           Middle Name              Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
  (If known)                                                                                                                           U Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
       U No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Ri Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



       Person or company with whom you have the contract or lease                             State what the contract or lease is for




       RENT PROGRESS                                                                   RENT
       Name
        2658 HOLCOMB BRIDGE RD
       Number            Street
        ALPHARETTA                   GA           30022
       City                            State      ZIP Code

2.2

        ATLANTA EXTREME VOLLEYBALL                                                     VOLLEYBALL
       Name
       811 BROGDON RD #108,
       Number            Street
       SUWANEE                       GA           30024
       City                            State      ZIP Code


2.3F

       Name

       Number            Street


       City                            State      ZIP Code

2.41

       Name

       Number             Street


       City                            State      ZIP Code



Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                     Case 19-69913-pmb                          Doc 1           Filed 12/12/19 Entered 12/12/19 10:23:30                             Desc
                                                                               Petition Page 44 of 62
 Fill in this information to identify your case:

 Debtor 1            INDIA FOXWORTH
                     First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (If known)
                                                                                                                                                       Check if this is an
                                                                                                                                                       amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       WI No
       O Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       Ri No. Go to line 3.
       •     Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             U No
              O Yes. In which community state or territory did you live?                                   . Fill in the name and current address of that person.



                   Name of your spouse, former spouse, or legal equivalent



                   Number            Street



                   City                                             State                      ZIP Code


 3 In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
    shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
    Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
    Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                                Column 2: The creditor to whom you owe the debt

                                                                                                                   Check all schedules that apply:
3.1
                                                                                                                    0    Schedule D, line
            Name
                                                                                                                   U     Schedule E/F, line
            Number          Street                                                                                  U Schedule G, line

            City                                                       State                    ZIP Code

 3.2
                                                                                                                    0    Schedule D, line
            Name
                                                                                                                    U Schedule E/F, line
            Number          Street                                                                                       Schedule G, line

            City                                                       State                    ZIP Code

 3.3
            Name
                                                                                                                    CI   Schedule D, line
                                                                                                                    U    Schedule E/F, line
            Number          Street                                                                                  U Schedule G, line

            City                                                       State                    ZIP Code



                                                                                                                                                              page 1
Official Form 106H                                                              Schedule H: Your Codebtors
                  Case 19-69913-pmb                Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30                                 Desc
                                                           Petition Page 45 of 62
 Fill in this information to identify your case:


 Debtor 1           INDIA FOXWORTH
                    First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                       Check if this is:
 (If known)
                                                                                                   0 An amended filing
                                                                                                   CI A supplement showing postpetition chapter 13
                                                                                                         income as of the following date:
Official Form 1061                                                                                       MM / DD/ YYYY

Schedule I: Your Income                                                                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                   Describe Employment


1. Fill in your employment
   information.                                                        Debtor 1                                     Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional       Employment status                   Employed                                 0    Employed
    employers.                                                       0 Not employed                                 0    Not employed

    Include part-time, seasonal, or
    self-employed work.
                                       Occupation                  AIR BNB HOST
    Occupation may include student
    or homemaker, if it applies.
                                       Employer's name             SELF-EMPLOYED

                                       Employer's address
                                                                    Number Street                                 Number    Street




                                                                    City              State   ZIP Code            City                  State ZIP Code

                                       How long employed there?         6 MONTHS

                   Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                              For Debtor 1         For Debtor 2 or
                                                                                                                   non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.       2.
                                                                                                     0.00
 3. Estimate and list monthly overtime pay.                                           3. +$              0.00     + $

 4. Calculate gross income. Add line 2 + line 3.                                      4.             0.00



Official Form 1061                                             Schedule I: Your Income                                                        page 1
                  Case 19-69913-pmb                              Doc 1            Filed 12/12/19 Entered 12/12/19 10:23:30                                         Desc
                                                                                 Petition Page 46 of 62
Debtor 1          INDIA FOXWORTH                                                                                          Case number (iflnown)
                  First Name        Middle Name               Last Name


                                                                                                                         For Debtor 1              For Debtor 2 or
                                                                                                                                                   non-filing spouse

   Copy line 4 here                                                                                        4    4.       $            0.00

 5. Indicate whether you have the payroll deductions below:

       5a. Tax, Medicare, and Social Security deductions                                                        5a.      $               0.00        $
       5b. Mandatory contributions for retirement plans                                                         5b.      $              0.00         $
       5c. Voluntary contributions for retirement plans                                                         5c.      $              0.00         $
       5d. Required repayments of retirement fund loans                                                         5d.      $              0.00         $
       5e. Insurance                                                                                            5e.      $              0.00         $
       5f. Domestic support obligations                                                                         5f.      $              0.00         $

       5g. Union dues                                                                                           5g.      $              0.00         $
       5h. Other deductions. Specify:                                                                           5h. +$                  0.00       + $

  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f+ 5g + 5h. 6.                                      $             0.00          $
  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                         7.      $             0.00          $

 8. List all other income regularly received:
       8a. Net income from rental property and from operating a business,                                        8a.     $       -475.00
           profession, or farm
            Attach a statement for each property and business showing gross receipts, ordinary and
            necessary business expenses, and the total monthly net income.


        8b. Interest and dividends                                                                                                   0.00
        8c. Family support payments that you, a non-filing spouse, or a dependent                                        $         900.00
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce settlement, and
            property settlement.

        8d. Unemployment compensation                                                                                                  0.00
        8e. Social Security                                                                                                            0.00
        8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance that you
            receive, such as food stamps or housing subsidies.
            Specify (Debtor 1):                   Specify (Debtor 2 or Non-Filing Spouse):

            SNAP
                                                                                                                                   509.00

        8g. Pension or retirement income                                                                                               0.00
        8h. Other monthly income.
            Specify (Debtor 1).                   Specify (Debtor 2 or Non-Filing Spouse):


                                                                                                                                       0.00

 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                          934.00

 10.Calculate monthly income. Add line 7 + line 9.                                                                                 934.00                       0.00                934.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 11.State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
    relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

       Specify:                                                        M. ANTHONY                                                                                  11.+ $           400.00
 12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                       12.        1334.00
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                                             Combined
 12.   Do you expect an increase or decrease within the year after you file this form?                                                                                       monthly income
        0 No.
        LI Yes. Explain:


Official Form 1061                                                                 Schedule I: Your Income                                                                     page 2
                    Case 19-69913-pmb                    Doc 1      Filed 12/12/19 Entered 12/12/19 10:23:30                                  Desc
                                                                   Petition Page 47 of 62
   Fill in this information to identify your case:

                     INDIA FOXWORTH
   Debtor 1
                      First Name               Middle Name               Last Name                        Check if this is:
   Debtor 2                                                                                               U An amended filing
   (Spouse, if filing) First Name              Middle Name                Last Name

                                                                                                          •   A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA                                       expenses as of the following date:
   Case number                                                                                                MM / DD / YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                  12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1:            Describe Your Household

 1. Is this a joint case?

       No. Go to line 2.
    CI Yes. Does Debtor 2 live in a separate household?

                 U No
                 O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                0      No                                   Dependent's relationship to              Dependent's   ,   Does dependent live
    Do not list Debtor 1 and               g      Yes. Fill out this information for   Debtor 1 or Debtor 2                     age           1   with you?
    Debtor 2.                                     each dependent
                                                                                                                                                  U No
    Do not state the dependents'                                                       CHILD                                    15
    names.                                                                                                                                        Rf Yes
                                                                                                                                                  CI No
                                                                                       CHILD                                    10
                                                                                                                                                  gi Yes
                                                                                                                                                  U No
                                                                                                                                                  O Yes
                                                                                                                                                  O No
                                                                                                                                                  O Yes
                                                                                                                                                  U No
                                                                                                                                                  O Yes

 3. Do your expenses include
                                             No
     expenses of people other than
    _yourself and your dependents?         U Yes


 Part 2:         Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                               Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                   1650.00
     any rent for the ground or lot.                                                                                      4.

      If not included in line 4:
      4a.     Real estate taxes                                                                                           4a.     $                     0.00

      4b.     Property, homeowner's, or renter's insurance                                                                4b.     $                     0.00

      4c. Home maintenance, repair, and upkeep expenses                                                                   4c.     $                     0.00
      4d.     Homeowner's association or condominium dues                                                                 4d.     $                     0.00


Official Form 106J                                               Schedule J: Your Expenses                                                              page 1
                 Case 19-69913-pmb                   Doc 1      Filed 12/12/19 Entered 12/12/19 10:23:30                             Desc
                                                               Petition Page 48 of 62
Debtor 1         INDIA FOX WORTH                                                          Case number (if known)
                 First Name     Middle Name       Last Name




                                                                                                                             Your expenses

                                                                                                                                               0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                     5.

 6. Utilities:
      6a.   Electricity, heat, natural gas                                                                         6a.       $               150.00
      6b.   Water, sewer, garbage collection                                                                       6b.       $                40.00
      sc.   Telephone, cell phone, Internet, satellite, and cable services                                         6c.       $               120.00
      6d. Other. Specify:                                                                                          6d.       $                 0.00
 7. Food and housekeeping supplies                                                                                 7.        $               150.00
 8. Childcare and children's education costs                                                                       8.        $                 0.00
 9. Clothing, laundry, and dry cleaning                                                                            9.        $                20.00
10. Personal care products and services                                                                            10.       $                20.00
11. Medical and dental expenses                                                                                    11.       $                 n nn
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                             $               100.00
    Do not include car payments.                                                                                   12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.       $                 0.00
14. Charitable contributions and religious donations                                                               14.       $                 0.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                          1155a..   $                 0.00
      15b. Health insurance                                                                                             b    $                 0.00
      15c. Vehicle insurance                                                                                       1155c..   $                 0.00
      15d. Other insurance. Specify'                                                                                    d    $                 0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                     16.                         0.00

17. Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                              17a.      $

      17b. Car payments for Vehicle 2                                                                              17b.      $

      17c. Other. Specify:                                                                                         17c.      $

      17d. Other. Specify:                                                                                         17d.      $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule!, Your Income (Official Form 1061).
                                                                                                                     18.                       0.00

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                       19. $                     0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.

      20a. Mortgages on other property                                                                             20a.                        0.00
      20b. Real estate taxes                                                                                       20b.      $                 0.00
      20c. Property, homeowner's, or renter's insurance                                                            20c.      $                 0.00
      20d. Maintenance, repair, and upkeep expenses                                                                20d.      $                 0.00
      20e. Homeowner's association or condominium dues                                                             20e.                        0.00


Official Form 106J                                            Schedule J: Your Expenses                                                        page 2
               Case 19-69913-pmb                 Doc 1      Filed 12/12/19 Entered 12/12/19 10:23:30                            Desc
                                                           Petition Page 49 of 62
Debtor 1       INDIA FOXWORTH                                                              Case number (if known)
              Fast Name     Middle Name       Last Name




21. Other. Specify:                                                                                                 21.    +$          0.00


22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                                22a.              2250.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                   0.00
    22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.              2250.00


23. Calculate your monthly net income.
                                                                                                                                   1334.00
   23a.    Copy line 12 (your combined monthly income) from Schedule I.                                             23a.

   23b.    Copy your monthly expenses from line 22c above.                                                          23b.    $      2250.00

   23c.    Subtract your monthly expenses from your monthly income.
                                                                                                                                   -916.00
           The result is your monthly net income.                                                                   23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

   121 No.
   1:1 Yes.      Explain here:




Official Form 106J                                        Schedule J: Your Expenses                                                     page 3
                       Case 19-69913-pmb                    Doc 1     Filed 12/12/19 Entered 12/12/19 10:23:30                           Desc
                                                                     Petition Page 50 of 62
Fill in this information to identify your case:

Debtor 1           INDIA FOXWORTH
                   First Name                 Middle Name                 Last Name

Debtor 2
(Spouse, if filing) First Name                Middle Name                 Last Name


United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                                                                           0     Check if this is an
Case number
 (If known)                                                                                                                                      amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                            12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  •   creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

     Part 1:         List Your Creditors Who Have Secured Claims

  , 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

              Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                      secures a debt?                                   as exempt on Schedule C?

           Creditor's                                                                 CI Surrender the property.                        U No
           name:
                                                                                      U Retain the property and redeem it.              LI Yes
          Description of
                                                                                      U Retain the property and enter into a
          property
                                                                                        Reaffirmation Agreement.
          securing debt:
                                                                                      U Retain the property and [explain]:



          Creditor's                                                                  0 Surrender the property.                         U No
          name:
                                                                                      0 Retain the property and redeem it.              0 Yes
          Description of
          property
                                                                                      0 Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
          securing debt:
                                                                                      0 Retain the property and [explain]:


           Creditor's                                                                 U Surrender the property.                         U No
           name:
                                                                                         Retain the property and redeem it.             0 Yes
           Description of
           property
                                                                                      0 Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
           securing debt:
                                                                                      0 Retain the property and [explain]:

           Creditor's                                                                 0 Surrender the property.                         U No
           name:
                                                                                      0 Retain the property and redeem it.              0 Yes
           Description of
           property
                                                                                      U Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
           securing debt:
                                                                                         Retain the property and [explain]:



   Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
                 Case 19-69913-pmb                 Doc 1     Filed 12/12/19 Entered 12/12/19 10:23:30                             Desc
                                                            Petition Page 51 of 62
Debtor 1         INDIA FOXWORTH                                                             Case number   (If known)
                First Name      Middle Name     Last Name




  Part 2:       List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                                Will the lease be assumed?

      Lessor's name:         ATLANTA EXTREME VOLLEYBALL                                                                2 No
                                                                                                                       U Yes
      Description of leased     VOLLEYBALL
      property:


      Lessor's name:                                                                                                   U No
                                                                                                                       U Yes
      Description of leased
      property:


      Lessor's name:                                                                                                   U No

      Description of leased                                                                                            U Yes
      property:


      Lessor's name:                                                                                                   U No
                                                                                                                       U Yes
      Description of leased
      property:


       Lessor's name:                                                                                                  U No
                                                                                                                       U Yes
       Description of leased
       property:


       Lessor's name:                                                                                                  U No
                                                                                                                       U Yes
       Description of leased
       property:


       Lessor's name:                                                                                                  U No
                                                                                                                       U Yes
       Description of leased
       property:




   Part 3:          Sign Below



     Under p         Ity of perju , I declar  at I lave indicated my intention about any property of my estate that secures a debt and any
     person                       s subje to an u expired lease.




       Signature of D tor 1                                       Signature of Debtor 2

       Date
                                101                               Date
              MM/                                                        MMI   DD/   YYYY




Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                             page 2
                  Case 19-69913-pmb                Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                             Desc
                                                              Petition Page 52 of 62

 Fill in this information to identify your case:

 Debtor 1          INDIA FOXWORTH
                    First Name           Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name              Last Name


 United States Bankruptcy Court for the:
                                         NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                                           Check if this is an
                     (If known)                                                                                                        amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. Kirov are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:        Summarize Your Assets


                                                                                                                                Your assets
                                                                                                                                Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                     0.00
   1a.Copy line 55, Total real estate, from Schedule A/B


    1b.Copy line 62, Total personal property, from Schedule A/B                                                                               5586.00


    ic. Copy line 63, Total of all property on Schedule A/B                                                                                    5586.00


Part 2:        Summarize Your Liabilities



                                                                                                                                 Your liabilities
                                                                                                                                 Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D
                                                                                                                                                     0.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                     0.00
   3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                +$            60707.35


                                                                                                       Your total liabilities                 60707.35


Part 3:         Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 106))
                                                                                                                                               1334.00
    Copy your combined monthly income from line 12 of Schedule I

5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J                                                                                     2250.00




Official Form 106Sum                     Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 1
                     Case 19-69913-pmb                     Doc 1      Filed 12/12/19 Entered 12/12/19 10:23:30                                  Desc
                                                                     Petition Page 53 of 62
  Debtor 1           INDIA FOXWORTH                                                                         Case number (if known)
                    First Name         Middle Name       Last Name




   Part 4:         Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

      LI No.
      0      Yes


   7. What kind of debt do you have?

      0 Your debts are primarily consumer debts.          Consumer debts are those "incurred by an individual primarily for a personal,
             family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.

                                                                                              ._........_                                                -

   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                      $      3118.33




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                     Total claim


          From Part 4 on Schedule E/F, copy the following:


                                                                                                                     $                   0.00
      9a. Domestic support obligations (Copy line 6a.)


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                      $                   0.00


                                                                                                                     $                   0.00
      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


      9d. Student loans. (Copy line 6f.)                                                                             $               29996.00


      9e. Obligations arising out of a separation agreement or divorce that you did not report as                    $                   0.00
          priority claims. (Copy line 6g.)


      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                      + $                    0.00



      9g. Total. Add lines 9a through 9f.                                                                            $               29996.00




Official Form 106Sum             Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 2
                      Case 19-69913-pmb                   Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30                                      Desc
                                                                  Petition Page 54 of 62
Fill in this information to identify your case:

Debtor 1           INDIA FOXWORTH
                   First Name               Middle Name            Last Name

Debtor 2
(Spouse, If filing) First Name              Middle Name            Last Name


United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
Case number
 (If known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                           12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        ia No
        U Yes. Name of person                                                              . Attach Bankruptcy Petition Prepanar's Notice, Declaration, and
                                                                                               Signature (Official Form 119).




        Under penalty of perjury, I clare that I have read the summary and schedules filed with this declaration and
        that they ar true and cor "ct.




          Signature of Debtor 1                                        Signature of Debtor 2


          Date                   /0?                                   Date
                 MM! DD          I   YY Y                                      MM! DD /   YYYY




   Official Form 106Dec                                     Declaration About an individual Debtor's Schedules
                  Case 19-69913-pmb                     Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30 Desc
 Fill in this information to identify your case:
                                                                Petition Page 55 of 62 Check one box only as directed in this form and in
                                                                                                     Form 122A-1Supp:
 Debtor 1         INDIA FOXWORTH
                    First Name                Middle Name             Last Name
                                                                                                     VI 1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name               Middle Name             Last Name                      U 2. The calculation to determine if a presumption of
                                                                                                          abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA                                     Means Test Calculation (Official Form 122A-2).
 Case number                                                                                         U 3. The Means Test does not apply now because of
 (If known)                                                                                               qualified military service but it could apply later.


                                                                                                     •   Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                           12119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

   Part 1:         Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
        O Not married. Fill out Column A, lines 2-11.
        U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

        U Married and your spouse is NOT filing with you. You and your spouse are:
                     Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                     Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                     under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                     spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
        bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
        August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
        Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
        income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                         Column A           Column B
                                                                                                         Debtor 1           Debtor 2 or
                                                                                                                            non-filing spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions
      (before all payroll deductions).                                                                   $      0.00         $

   3. Alimony and maintenance payments. Do not include payments from a spouse if
      Column B is filled in.
                                                                                                         $   900.00

   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not
      filled in. Do not include payments you listed on line 3.                                           $   400.00          $
    5. Net income from operating a business, profession,
                                                                      Debtor 1  Debtor 2
       or farm
       Gross receipts (before all deductions)                          $1395.83 $

        Ordinary and necessary operating expenses                       $.11-0.0    $
                                                                                               Copy
        Net monthly income from a business, profession, or farm         $1395.83    $          here4     $ 1395.83           $
   6. Net income from rental and other real property                  Debtor 1 Debtor 2
      Gross receipts (before all deductions)                           $ 0.00   $
        Ordinary and necessary operating expenses                              $
                                                                                               Copy
        Net monthly income from rental or other real property           $ 0.00 $               here.     $      0.0Q
   7. Interest, dividends, and royalties                                                                 $      0.00         $


Official Form 122A-1                             Chapter 7 Statement of Your Current Monthly Income                                                 page 1
                Case 19-69913-pmb                  Doc 1      Filed 12/12/19 Entered 12/12/19 10:23:30                                  Desc
                                                             Petition Page 56 of 62

Debtor 1        INDIA FOXWORTH                                                                 Case number (ii known)
                First Name    Middle Name        Last Name



                                                                                                    Column A                Column B
                                                                                                    Debtor 1                Debtor 2 or
                                                                                                                            non-filing spouse
   8. Unemployment compensation                                                                                0.00
       Do not enter the amount if you contend that the amount received was a benefit
       under the Social Security Act. Instead, list it here:             40
            For you                                                             0.00
            For your spouse
   9. Pension or retirement income. Do not include any amount received that was a
       benefit under the Social Security Act. Also, except as stated in the next sentence, do
       not include any compensation, pension, pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injury or
       disability, or death of a member of the uniformed services. If you received any retired
       pay paid under chapter 61 of title 10, then include that pay only to the extent that it
       does not exceed the amount of retired pay to which you would otherwise be entitled if
       retired under any provision of title 10 other than chapter 61 of that title.                            0.00
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments received
       as a victim of a war crime, a crime against humanity, or international or domestic
       terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
       States Government in connection with a disability, combat-related injury or disability, or
       death of a member of the uniformed services. If necessary, list other sources on a
       separate page and put the total below.
            SNAP                                                                                      $    422.50


           Total amounts from separate pages, if any.                                               +$

   11.Calculate your total current monthly income. Add lines 2 through 10 for each
      column. Then add the total for Column A to the total for Column B.                              $ 3118.33               $        0.00      $   3118.33
                                                                                                                                                Total current
                                                                                                                                                monthly Income

    Part 2:      Determine Whether the Means Test Applies to You

   12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                                         copy line 11 here+      $ 3118.33
                Multiply by 12 (the number of months in a year).                                                                                x 12
       12b. The result is your annual income for this part of the form.                                                                12b.     $ 37419.96

   13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                        GA

       Fill in the number of people in your household.              3

       Fill in the median family income for your state and size of household.                                                          13.      $ 72426.00
       To find a list of applicable median income amounts, go online using the link specified in the separate
       instructions for this form. This list may also be available at the bankruptcy clerk's office.


   14. How do the lines compare?


       14a. in Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
               Go to Part 3. Do NOT fill out or file Official Form 122A-2



       14b. U      Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                                 page 2
             Case 19-69913-pmb                    Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                                Desc
                                                             Petition Page 57 of 62

Debtor 1    INDIA FOXWORTH                                                                     Case number (if known)
            First Name      Middle Name         Last Name



              Sign Below

             By signing         I •eclare     er penalty of perjury that the information on this statement and in any attachments is true and correct.



                  Signature of Debto,j1
                               Debto                                                          Signature of Debtor 2
                                        /.2                                                   Date
                         MM/ DD     /                                                                MM / DD / YYYY

                  If you checked line 14a, do NOT fill out or file Form 122A-2.
                  If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                                 page 3
  Case 19-69913-pmb      Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30    Desc
                                 Petition Page 58 of 62



                   NORTHERN DISTRICT OF GEORGIA
               IN THE UNITED STATES BANKRUPTCY COURT FOR THE




IN RE:                                  )
                                        )
                                        )     Case No.
INDIA FOXWORTH                          )
             Debtor.                    )     Chapter 7


                            VERIFICATION OF MATRIX


The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledg


Date:    Aqicq//q
                                            Debtor Signature
       Case 19-69913-pmb     Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30   Desc
                                     Petition Page 59 of 62


Afni Inc
Po Box 3097
Bloomington, IL 61702




Atlanta Extreme Volleyball
811 Brogdon Rd 108
Suwanee, GA 30024




Bank Of America
Pob 17054
Wilmington, DE 19884




Cascade Capital LIc
1 Cascade Plaza 7th Floor
Akron, OH 44308




Enhanced Recovery Co L
8014 Bayberry Rd
Jacksonville, FL 32256




Erc
Po Box 57610
Jacksonville, FL 32241




Fedloan Servicing
P0 Box 530210
Atlanta, GA 30353-0210
       Case 19-69913-pmb     Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30   Desc
                                     Petition Page 60 of 62


I C System Inc
Po Box 64378
Saint Paul, MN 55164




National Credit System
3750 Naturally Fresh Blv
Atlanta, GA 30349




Navy Federal Cr Union
Po Box 3700
Merrifield, VA 22119




Peop
3659 Lawrenceville Highway
Lawrenceville, GA 30044




Rent Progress
2658 Holcomb Bridge Rd
Alpharetta, GA 30022




Scana Energy Marketing
3344 Peachtree Rd Ne Ste
Atlanta, GA 30326




Webbank Fingerhut
6250 Ridgewood Rd
Saint Cloud, MN 56303
   Case 19-69913-pmb     Doc 1    Filed 12/12/19 Entered 12/12/19 10:23:30   Desc
                                 Petition Page 61 of 62


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01260001 (AM) OF 12/12/2019


ITEM   CODE    CASE          QUANTITY                        AMOUNT   BY

   1     7IN   19-69913              1                       $ 0.00   Currency
               Judge - unknown at time of receipt
               Debtor - INDIA FOXWORTH


TOTAL:                                                       $ 0.00


FROM: India Foxworth
      Unit 893
      2250 Oak Road
      Snellville, GA 30078




                                    Page 1 of 1
                  Case 19-69913-pmb                  Doc 1       Filed 12/12/19 Entered 12/12/19 10:23:30                                 Desc
                                                                Petition Page 62 of 62
   Case Number: 19-69913                                       Name: Foxworth                                                            Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

Eg Individual - Series 100 Forms                                                              CI Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                            O Last 4 digits of SSN
 0 Pro Se Affidavit (due within 7 days, signature must be notarized,                            O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                            O Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                  O Chapter
                                                                                                0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         O Statistical Estimates
   O Statement of Financial Affairs                                                             0 Venue
   1=1 Schedules: A/B C D El F GHIJ 0 J-2 (different addressfor Debtor 2)                       O Attorney Bar Number
   O Summary of Assets and Liabilities
   O Declaration About Debtor(s) Schedules                                                                             Case filed via:
   O Attorney Disclosure of Compensation                                                           [8] Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                                    0 Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)                                           Debtor - verified ID 404-944-9647
   O Chapter 13 Current Monthly Income                                                                   O Other-copy of ID:
   O Chapter 7 Current Monthly Income
   O Chapter 11 Current Monthly Income                                                              0 Mailed by:
   O Certificate of Credit Counseling (Individuals only)                                               O Attorney
    O Pay Advices (Individuals only) (2 Months)                                                        0 Debtor
    O Chapter 13 Plan, complete with signatures (local form)                                           O Other:
    O Corporate Resolution (Business Ch. 7 & 11)
                                                                                                                History of Case Association
   Ch.11 Business
   O 20 Largest Unsecured Creditors                                                                Prior cases within years:
   O List of Equity Security Holders
   O Small Business - Balance Sheet
   O Small Business - Statement of Operations                                                      Signature:
   0 Small Business - Cash Flow Statement                                                          Acknowledgment of recei              check list
   O Small Business - Federal Tax Returns

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   0 Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.goviservices-form s/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       li=1 Paid $  0    D 2g-Order Granting             3g-Order Granting 10-day finitial payment of $             due within 10 days)
            2d-Order Denying with filing fee of $_____ due within 10 days F2 IFP filed (Ch.7 Individuals Only)
          LII No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                     Atlanta, Georgia 30303
                                                                         404-215-1000
 Intake Clerk:                      Date: 12/12/19                         Case Opener:                                     Date:
